Title: Cuyler Staats to James Madison, 14 January 1830
From: Staats, Cuyler
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Albany N. Y.
                                
                                14. January 1830.
                            
                        
                         
                        About one Month since, I sent to you, as an expression of my high admiration for your private &
                            public character, a "Tribute to DeWitt Clinton"
                        I have anxiously waited for your answer to its accompanying letter; & for fear of a Misdirection,
                            have again written you—May I be favored with your acknowledgement, While I remain with great respect.
                        
                        
                            
                                Cuyler Staats
                            
                        
                    